 



EXHIBIT 10.4
FIRST AMENDMENT TO MULTI-TENANT INDUSTRIAL LEASE
(TRIPLE NET)
This FIRST AMENDMENT TO MULTI-TENANT INDUSTRIAL LEASE (TRIPLE NET) (the “First
Amendment”) is entered into as of September 1, 1997, by and between AEW/LBA
ACQUISITION CO. II, LLC, a California limited liability company (“Landlord”) and
AURORA BIOSCIENCES CORPORATION, a Delaware corporation (“Tenant”).
RECITALS:
A. Landlord and Tenant entered into that certain Multi-Tenant Industrial Lease
(Triple Net) dated April 7, 1997 (the “Lease”) for certain premises (the
“Original Premise”) located within a multi-tenant industrial building located at
11010 Torreyana Road, La Jolla, California 92037. All terms not otherwise
defined in this First Amendment shall have the same meanings as set forth in the
Lease.
B. Tenant desires to expand the Original Premises to include all of the rentable
square footage located on the second (2nd) floor of the Building (the “Expansion
Premises”).
C. Landlord and Tenant desire to amend the Lease to provide for the inclusion of
the Expansion Premises into the Premises upon the terms set forth herein.
     AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Expansion Premises. Section 1.5 of the Summary is amended to Include the
Expansion Premises within the definition of the Premises.
2. Monthly Operating Expense Charge. Section 1.6 of the Summary is amended to
increase Tenant’s Share from 87.73% to 100%.
3. Rent. Section 1.9 of the Summary is deleted and the following is substituted
therefor.

                  Year   Annual Base Rent   Monthly Basic Rent
1*
  $ 1,632,888.00     $ 136,074.00 **
2
  $ 1,608,075.60     $ 134,006.30  
3
  $ 1,732,648.90     $ 144,404.08  
4
  $ 1,783,985.10     $ 148,663.76  
5
  $ 1,838,165.70   — $ 153,180.48  
6
  $ 1,893,787.90     $ 157,815.66  
7
  $ 1,949,169.70     $ 162,430.81  
8
  $ 2,007,764.10     $ 167,313.68  
9
  $ 2,067,911.70     $ 172,325.98  
10
  $ 2,131,383.80     $ 177,613.65  
11
  $ 2,194,759.20     $ 182,896.60  

 

*   Plus any partial month at the beginning of the Term.   **   Notwithstanding
the forgoing Monthly Basic Rent for each of the months of October, November and
December of 1997 shall be $34,074.00.

4. Right of First Refusal. Tenant’s right of first refusal under Section 1.4 of
the Lease is deleted.
5. Verification of Rentable Square Feet of Premises. Section 1.5 of the Lease Is
deleted. The parties stipulate that, for purposes of the Lease, the Premises and
the Building contain 81,204 rentable square feet.
6. Management Fee. The Management Fee for the first two (2) years of the Term
shall be Thirty-Eight Thousand Nine Hundred Seventy-Seven and 92/100 Dollars
($38,977.92). Thereafter, the Management Fee will be equal to two percent (2%)
of the Annual Basic Rent, as otherwise set forth in Section 3.4 of the Lease.
7. Landlord’s Repair Obligations. Section 11.3 of the Lease is amended by
deleting clause (b) of the first sentence. Except as provided in Paragraph 8
below, Landlord is no longer responsible for the repair, maintenance or
replacement of the plumbing, heating, ventilating, air conditioning, sprinkler
or electrical systems within the Building.

 



--------------------------------------------------------------------------------



 



8. Tenant’s Repair Obligations. Tenant’s obligations under Section 11.4 are
amended to include the following items: plumbing, heating, ventillating, air
conditioning sprinkler and electrical systems within the Building (the “Basic
Elements”). Notwithstanding the foregoing, If any item of the Basic Elements
cannot be repaired other than at a cost which is in excess of sixty percent
(60%) of the cost of replacing such item of the Basic Elements (and the need for
such repair is not the result of any act, neglect, fault or omission of Tenant
or Tenant’s Parties), then such item of the Basic Elements shall be replaced by
Landlord at Landlord’s initial cost, and Tenant shall pay Landlord as Tenant’s
prorata share thereof and as additional rent, each month during the remainder of
the Term on the date on which Monthly Basic Rent is due, an amount equal to the
product of multiplying the cost of such replacement by a fraction, the numerator
of which is one (1), and the denominator of which is the number of months of the
useful life of such replacement as such useful life is specified pursuant to
Federal income tax regulations or guidelines for depreciation thereof (including
interest on the unamortized balance as is then commercially reasonable In the
judgment of Landlord and Tenant), with Tenant reserving the right to prepay Its
obligation at any time.
9. Brokers. The provisions of Section 8 of the Lease concerning brokers applies
to this First Amendment and the Expansion Premises.
10. Construction Allowance. The Construction Allowance under Paragraph 6 of the
Work Letter Agreement is Increased to Three Million Four Hundred Ten Thousand,
Five Hundred Fifteen Dollars ($3,410,515.00).
11. Specific Improvements by Landlord. Landlord will, at its sole cost, perform
the following work in the Building: (i) remove the llebert air conditioning
units in the computer room and repair any associated damage to the roof
resulting therefrom; (ii) monocoat the steel beams in the Building as necessary;
(iii) cause the elevators and stairwells to comply with the Act (but without
regard to any alterations to be made by Tenant); and (iv) improve the restrooms
on the second (2nd) floor of the Building in accordance with Landlord’s standard
design criteria for the Building and In accordance with the Act.
12. Specific Tenant Improvements. Tenant shall, at its sole cost (but subject to
reimbursement from the Construction Allowance), (I) be responsible for any
cosmetic improvements to the elevator cabs, subject to Landlord’s approval of
the plans therefor and (ii) Improve the lobby area of the Building. In
accordance with plans approved by Landlord, concurrently with the construction
of the Tenant Improvements.
13. Continued Effectiveness of Lease. Except as provided herein, the Lease
remains in full force and effect.
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

                    “TENANT” AURORA BIOSCIENCES CORPORATION,
a Delaware corporation
      By:   /s/ Deborah J. Tower         Name:   Deborah J. Tower       
Title:   Sr. Director, Finance & Administration               “LANDLORD” AEW/LBA
ACQUISITION CO. II, LLC,
a California limited liability company         By:   LBA, Inc., a California
corporation,
its agent   

                  By:   /s/ Phil Belling         Name:   Phil Belling       
Title:   Principal              By:           Name:           Title:      

-2-